603 So.2d 653 (1992)
UNION AMERICAN INSURANCE COMPANY, Appellant,
v.
Luis FERNANDEZ, Appellee.
No. 92-633.
District Court of Appeal of Florida, Third District.
August 11, 1992.
Michael P. Weisberg and Andrea Newman, Miami, for appellant.
Diane M. Trainor and Victor Rocha, Coral Gables, for appellee.
Before HUBBART and FERGUSON and COPE, JJ.
PER CURIAM.
This is an appeal by the insurer Union American Insurance Company from a final summary judgment which finds automobile liability insurance coverage for its insured Luis Fernandez in an auto accident in which Fernandez' minor son [who lived in insured's household] was the driver of the insured automobile. We reverse and remand for a trial on the merits as to the following issues inter alia (1) whether the insured misrepresented on his application for insurance that the only drivers of the insured automobile were himself and his wife, when, arguably, his minor son may have also been a driver of said automobile; and (2) if so, whether this was a material misrepresentation. If such a material misrepresentation is established at trial, the subject insurance policy would be void ab initio and, accordingly, there would be no liability insurance coverage for the subject accident. Life Ins. Co. of Va. v. Shifflet, 201 So.2d 715 (Fla. 1967); Abrams v. General Ins. Co., 508 So.2d 436 (Fla. 3d DCA 1987); Blue Cross/Blue Shield of Fla., Inc. v. Mignolet, 475 So.2d 965 (Fla. 3d DCA 1985).
Reversed and remanded.